

EXHIBIT 10.7


July 6, 2016


Dear Ian
Secondment to the UK
With reference to your secondment letter dated April 11, 2013, I am writing to
confirm the extension of your secondment to RenaissanceRe Syndicate Management
Limited (“RSM”) to May 1st, 2018.
Except insofar as they are varied below, your terms and conditions of employment
(as set out in your contract of employment with the Company, ("your previous
terms") will remain in force. If there is any inconsistency between the terms of
this letter and your previous terms whilst you are on secondment to RSM, the
terms of this letter will prevail.
During the secondment, the following variations to your previous terms and
additional provisions will apply. They will cease to have effect immediately
once your secondment ends, at which point your employment will again be governed
by your previous terms. You remain an employee of the Company during the
secondment.
1.
DUTIES

1.1
Whilst on secondment, you will continue to occupy the role of Chief Risk Officer
of the RenaissanceRe group of companies ("the Group") and you will be required
to travel substantially and devote the whole of your time, attention and skill
to the duties of your role as Chief Risk Officer. In particular, it is expected
that you will spend a significant proportion of your time in Bermuda.

1.2
You should observe the normal working hours of work operated at RSM.

1.3
You must comply with the Company's Compliance Manual, while working in the
United Kingdom and any other rules and regulations specifically notified to you
as being applicable to you during your secondment to RSM. You should also
observe RenRe's operating guidelines concerning the activities of employees on
secondment to UK, which can be obtained from Mike Regan.

1.4
For the avoidance of doubt, during your secondment:

1.4.1 You will oversee the global risk operations of the Group;
1.4.2
Your appraisals and pay reviews will be conducted by the Company in the usual
manner;

1.4.3 You will continue to act as a Director of Renaissance Reinsurance of
Europe; and
1.4.4
You will report to Kevin O’Donnell.












--------------------------------------------------------------------------------





2.
COMPENSATION, EXPENSES & BENEFITS

2.1     Salary and Bonus
(a)    Your annual base salary during your secondment will be as confirmed to
you in writing. This salary will be paid to you by RSM on behalf of the Company
in equal monthly instalments in the normal RSM payroll cycle of each month.    
(b)    You will have a bonus target of 110% of your salary. Your Long Term
Incentive award target will be 218% of base salary. The actual level of any
award is in each case, at the absolute discretion of the Company. Any bonus or
long term incentive award is subject to the relevant provisions of your previous
terms and would be made pursusant to and in accordance with the rules of any
applicable plan as in force from time to time.    
2.2    Expenses                
RSM will reimburse you for all reasonable out-of-pocket expenses specifically or
generally authorised by the Company or RSM and wholly, properly and necessarily
incurred by you on the business of RSM (including any work carried out for or on
behalf of the Company). You must provide such evidence of expenses as RSM may
reasonably require.
2.3    Benefits
Save in respect of the specific benefits listed below, all other contractual
benefits will continue in accordance with your previous terms. Where such
benefits are linked to salary, it will be your RSM salary which will apply.
2.3.1    Benefits Insurance
You will continue to participate in the RSM employee benefit insurance plans
during the period of your secondment.    
2.3.2
Pension

You will continue to be a member of the RSM Group Personal Pension Scheme during
your secondment.
Any benefits provided to you as a result of your status as an employee on
secondment are provided on an entirely discretionary basis, at the discretion of
the Company. They may be varied or withdrawn at any time during the secondment.
In any event, they will continue only for as long as you remain on secondment
from the Company to RSM and will cease with immediate effect on the termination
of your secondment for whatever reason, including, where applicable, if you
become a local UK employee of RSM.
2.4    Taxes
RSM, as applicable, will make such withholdings and deductions for tax and
social security as may be required by law, from any payments made and benefits
provided to you under your previous terms, the terms of this letter and/or
otherwise in relation to your employment and secondment ('your remuneration').


2



--------------------------------------------------------------------------------





You will be responsible for all income taxes and social charges which are
payable in respect of your remuneration and for ensuring that any such
liabilities are paid promptly and as required by law.
For the period of your secondment you may claim up to GBP3,225 for income tax
preparation services in respect of your UK employment tax matters. You are
expected to provide tax information to the tax accountants on timely basis.


3.    HOLIDAY
Your annual leave entitlement while on secondment will be 30 working days per
holiday year (1 January to 31 December), accruing on a monthly basis for each
complete month of service on secondment, in addition to such bank and other
public holidays as may be designated as additional holiday entitlement from time
to time.


4.
LOCATION



Your base during this secondment will be the RSM London office. However, you may
be required to travel, within Europe, back to Bermuda and otherwise
substantially overseas, for the Company's business purposes. For purposes of
clarification, neither your relocation to London or any other of RSM's offices
within the United Kingdom, nor your relocation back to Bermuda after the
termination of your secondment shall constitute "Good Reason" under your
previous terms.


5.    TERMINATION


5.1     Termination of Secondment    


5.1.1    Your secondment may be terminated for whatever reason at any time, and
in doing so, we will endeavor to give you reasonable advance notice of such
termination.


5.1.2    Your secondment will terminate immediately if your employment ceases at
any time for whatever reason.    


5.2    Termination of Employment
    
5.2.1    The provisions related to the termination of your employment as set out
in your previous terms continue to apply.    


5.2.2    For the avoidance of doubt, please note that, for the purposes of your
previous terms, ‘Cause’ includes any act or omission in relation to RSM which,
if committed in relation to the Company would constitute cause.


5.2.3
If and once notice of termination has been given by or to you (including where
you have resigned without giving proper notice and we refuse to accept
termination occurring before the expiry of the proper notice period), you may be
suspended from the performance of duties and/or excluded from any premises of
the Company, RSM and/or any other RenaissanceRe company. Salary and other
contractual benefits will continue to be paid or provided despite such
suspension and/or exclusion. Eligibility for any bonus or long term incentive
award will cease. During any such period of suspension and/or exclusion, you
must continue to comply with all your obligations as an employee and must not,
without our prior written consent, undertake any duties or hold yourself out to
any third party as an



3



--------------------------------------------------------------------------------




employee of any RenaissanceRe company or contact (either directly or indirectly)
any clients, customers, suppliers, investors, officers or employees of any
RenaissanceRe company. During this period access to RenaissanceRe's computer,
e-mail, telephone, voicemail and/or other communication systems and/or databases
may be limited or withdrawn. In the event of your suspension and/or exclusion
under this paragraph, you may be required:
(a)    to undertake (either at home or at an alternative location as required)
such alternative duties to the normal duties as may be stipulated, and/or


(b) to return all property in your possession or control belonging to any RenRe
company.


6.
GOVERNING LAW    

            
This letter shall be interpreted and construed in accordance with the laws of
Bermuda (without giving effect to the choice of law principles thereof).
Please sign, date and return to me by June 30, 2016 the attached copy of this
letter to indicate your acceptance of the extension of the secondment and your
agreement to the terms and conditions of this letter.


Yours sincerely


/s/ Leah Dean


For and on behalf of
RenaissanceRe Holdings Ltd


























4



--------------------------------------------------------------------------------




ACCEPTANCE


I acknowledge receipt of the extension of secondment on the terms set out in
this letter. By signing this Acceptance:
a.
I hereby accept the extension of the secondment on those terms and agree to
abide by them.

b.
I consent to the Company monitoring and recording any use that I make of the
Company’s electronic communications systems and other technical resources for
the purpose of ensuring that the Company’s rules are being complied with and for
legitimate business purposes;

c.
I consent to the processing of my personal information for business purposes,
including personnel management, compliance and financial management, both by the
Company and by any party to whom data is disclosed, such as other RenRe group
companies, third party providers of services to the RenRe group, business
partners and regulatory bodies. This includes transfers of personal data,
including sensitive personal data such as health, ethnic origin or criminal
proceedings, from UK to the Company and other RenaissanceRe companies in
Bermuda;

d.
I agree that I am a managing executive falling within Regulation 20 of the
Working Time Regulations 1998 but in any event consent to work more than 48
hours per week on average should my duties so require; and

e.
I have read and understood the Code of Ethics and Conduct of RenaissanceRe
Holdings Ltd. and its subsidiaries and controlled affiliates (the "Code"). I
understand the Code and I agree that II will comply with the Code throughout my
employment, including during the period of my secondment, and will seek to
comply in each and every respect with the laws, rules, and regulations
applicable to the Company.

            


Signed /s/ Ian D. Branagan




Dated 7/7/2016


5

